Citation Nr: 0200791	
Decision Date: 01/23/02    Archive Date: 02/05/02

DOCKET NO.  01-08 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by headaches, claimed as an undiagnosed illness 
related to service in the Persian Gulf War.

2.  Entitlement to service connection for a disability 
manifested by panic attacks, claimed as an undiagnosed 
illness related to service in the Persian Gulf War.

3.  Entitlement to service connection for a disability 
manifested by memory loss, claimed as an undiagnosed illness 
related to service in the Persian Gulf War.

4.  Entitlement to service connection for a disability 
manifested by fatigue, including chronic fatigue syndrome, 
claimed as an undiagnosed illness related to service in the 
Persian Gulf War.

5.  Entitlement to a disability rating in excess of 
20 percent for the residuals of a back injury with 
spondylolisthesis.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran had active duty from January 1985 to May 1991, 
and he served on active duty in the Southwest Asia theater of 
operations during the Persian Gulf War.  These matters come 
to the Board of Veterans' Appeals (Board) from a July 2000 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO).  In that rating decision the RO denied 
entitlement to service connection for headaches, a panic 
disorder, memory loss/forgetfulness, and chronic fatigue 
syndrome, all of which were claimed as being due to service 
in the Persian Gulf War.  The RO also denied entitlement to a 
disability rating in excess of 20 percent for the low back 
disorder.  The veteran perfected an appeal of that decision.  
With the exception of the claim for service connection for a 
disability manifested by panic attacks, the issues currently 
on appeal will be addressed in the remand portion of this 
decision.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim and obtained all relevant evidence 
designated by the veteran in order to assist him in 
substantiating his claim for VA compensation benefits.

2.  The disability manifested by panic attacks has been 
diagnosed as a panic disorder as the result of a psychiatric 
evaluation.  There is no evidence of any complaints or 
clinical findings related to a psychiatric disorder during 
service, and the panic disorder is not shown to be related to 
an in-service disease or injury.


CONCLUSION OF LAW

A panic disorder was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 1991 
and Supp. 2001); 38 C.F.R. §§ 3.303, 3.317 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's service medical records are silent for any 
complaints or clinical findings pertaining to a psychiatric 
impairment.  He initially claimed entitlement to VA 
compensation benefits in May 1993, at which time he made no 
reference to any psychiatric symptoms.

The report of an April 1999 VA psychological evaluation 
indicates that the veteran reported having panic attacks that 
began earlier in the month.  The examining psychologist found 
that the veteran's current stressors were related to work, 
including time pressures and an untrustworthy manager.  The 
veteran had not undergone any prior psychiatric treatment or 
evaluation.

In describing his symptoms the psychologist found that the 
veteran had some re-experiencing of his Persian Gulf service 
that was mild in nature.  The veteran did not report any 
avoidant behavior, except for avoiding photographs of that 
time in his life.  He reported having hypervigilance and an 
exaggerated startle response.  He slept eight to ten hours 
per night, but stated that his sleep was not restful.  As the 
result of the evaluation the psychologist diagnosed his 
complaints as a panic disorder without agoraphobia.  The 
psychosocial and environmental problems contributing to his 
diagnosis, treatment, and prognosis consisted of moderate 
work stress.  See Hernandez-Toyens v. West, 11 Vet. App. 379 
(1998) (defining Axis IV of a psychiatric diagnosis).  He was 
then given medication for alleviation of the panic attacks.

The veteran underwent a psychiatric evaluation in May 1999, 
at which time the psychiatrist noted that the veteran had had 
panic symptoms for at least six months that had worsened over 
time.  The symptoms had become so severe that the veteran had 
sought treatment in an emergency room, but a medical 
evaluation was then negative.  The panic attacks normally 
lasted no more than 30 minutes and were spontaneous in 
occurrence.  He had had no panic episodes since starting 
medication in April 1999.  Following the psychiatric 
interview the psychiatrist also diagnosed his symptoms as a 
panic disorder without agoraphobia, and documented his 
psychosocial stressors as some difficulty with his boss.

VA treatment records indicate that the veteran continued to 
receive treatment for a panic disorder through October 1999, 
but do not indicate that the disorder is related to service.

Duty to Assist

The regulation pertaining to VA's duty to inform the veteran 
of the evidence needed to substantiate his claim and to 
assist him in developing the relevant evidence was recently 
revised.  Duty to Assist, 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. § 3.159).  The changes in the 
regulation are effective November 9, 2000, with the enactment 
of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), and apply to all claims 
filed on or after November 9, 2000, or filed previously but 
not yet final as of that date.  Holliday v. Principi, 14 Vet. 
App. 282-83 (2001), mot. for recons. denied, 
14 Vet. App. 327 (2001) (per curiam), motion for review en 
banc denied, No. 99-1788 (U.S. Vet. App. May 24, 2001) (per 
curiam) (en banc).

According to the revised regulation, on receipt of a claim 
for benefits VA will notify the veteran of the evidence that 
is necessary to substantiate the claim.  VA will also inform 
the veteran which information and evidence, if any, that he 
is to provide and which information and evidence, if any, VA 
will attempt to obtain on his behalf.  VA will also request 
that the veteran provide any evidence in his possession that 
pertains to the claim.  VA will also make reasonable efforts 
to help the veteran obtain evidence necessary to substantiate 
the claim, including making efforts to obtain his service 
medical records, if relevant to the claim; other relevant 
records pertaining to service; VA medical records; and any 
other relevant records held by any Federal department or 
agency, State or local government, private medical care 
provider, current or former employer, or other non-Federal 
governmental source.  In a claim for disability compensation, 
VA will provide a medical examination which includes a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  Duty to Assist, 66 Fed. Reg. 45,630 (Aug. 
29, 2001) (to be codified at 38 C.F.R. § 3.159).  

The RO informed the veteran of the evidence needed to 
substantiate his claim in June 1999 and April 2000.  The RO 
provided the veteran a statement of the case in September 
2001, in which the RO informed the veteran of the regulatory 
requirements for establishing service connection for the 
claimed disorder, and provided him the rationale for not 
awarding the benefits he sought.  The veteran's 
representative has reviewed the claims file and did not 
indicate that the veteran had any additional evidence to 
submit.  The RO notified the veteran that his case was being 
sent to the Board, and informed him that any additional 
evidence that he had should be submitted to the Board.  The 
Board finds, therefore, that VA has fulfilled its obligation 
to inform the veteran of the evidence needed to substantiate 
his claim.

The RO has obtained the VA treatment records designated by 
the veteran that are relevant to his appeal.  The Board notes 
that the available VA treatment records indicate that the 
veteran underwent a Persian Gulf War Registry examination 
late in 1997, the report of which is not in file.  The 
records also indicate, however, that the veteran's 
psychiatric symptoms began in December 1998.  Because he did 
not have any psychiatric symptoms at the time the Persian 
Gulf War Registry examination was conducted, the Board finds 
that the report of that examination is not relevant to the 
claim for service connection for a disorder manifested by 
panic attacks.

The Board also notes that in a claim for compensation 
benefits, the duty to assist includes providing a VA medical 
examination or obtaining a medical opinion if VA determines 
that such an examination or opinion is necessary to make a 
decision on the claim.  A medical examination or opinion is 
necessary if the information and evidence of record is not 
sufficient for VA to make a decision on the claim, but: (1) 
contains competent lay or medical evidence of a currently 
diagnosed disability or persistent or recurrent symptoms of 
disability; (2) establishes that the veteran suffered an 
event, injury, or disease in service, or during any 
applicable presumptive period; and (3) indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disorder.  38 U.S.C.A. § 5103A 
(West Supp. 2001); Duty to Assist, 66 Fed. Reg. 45,630 (Aug. 
29, 2001) (to be codified at 38 C.F.R. § 3.159).

The veteran's representative has requested that the case be 
remanded to the RO in order to obtain a medical examination 
and opinion regarding the nature and etiology of the 
veteran's psychiatric impairment.  The reports of the 
psychiatric examinations documented in the VA treatment 
records clearly show the onset of the disorder, and provide 
an established diagnosis for the psychiatric symptoms.  
Because there is no evidence of the veteran suffering from a 
psychiatric disorder in service, and because entitlement to 
service connection based on the presumptive provisions of 
38 C.F.R. § 3.317 is relevant to undiagnosed illnesses, the 
Board finds that an additional psychiatric examination and 
opinion are not necessary to make a decision on the claim.  
Duty to Assist, 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159).  

The veteran has not indicated the existence of any other 
relevant evidence.  The Board concludes that all relevant 
data has been obtained for determining the merits of the 
veteran's claim, and that VA has fulfilled its obligation to 
assist him in the development of the relevant evidence.

Laws and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110, 1131.  For the showing 
of chronic disease in service there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to 
support the claim.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303.

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  

VA is authorized to pay compensation to any Persian Gulf 
veteran suffering from a chronic disability resulting from an 
undiagnosed illness (or combination of undiagnosed illnesses) 
that either became manifest during service in the Southwest 
Asia theater of operations during the Persian Gulf War or 
became manifest to a degree of disability of 10 percent or 
more prior to December 31, 2006.  Compensation is warranted 
if the Persian Gulf veteran exhibits objective indications of 
chronic disability resulting from an illness or combination 
of illnesses manifested by one or more signs or symptoms.  
Compensation is not payable under this provision if by 
history, physical examination, and laboratory tests the 
disability can be attributed to any known clinical diagnosis.  
The term "signs" is defined as objective evidence perceptible 
to an examining physician and other non-medical indicators 
that are capable of independent verification.  38 U.S.C.A. 
§ 1117; 38 C.F.R. § 3.317.

The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  Once 
the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107 (West 1991 and 
Supp. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 
38 C.F.R. § 3.102 (as amended by 66 Fed. Reg. 45,620 (Aug. 
29, 2001)).  

Analysis

The Board notes that in denying service connection for a 
disability manifested by panic attacks in July 2000, the RO 
determined that the claim was not well grounded.  The VCAA 
eliminated the concept of a well-grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), in which 
the Court held that VA cannot assist in the development of a 
claim that is not well grounded.  

As shown above, the Board finds that VA has fulfilled its 
obligations to inform the veteran of the evidence needed to 
support his claim and to assist him in developing the 
relevant evidence.  In the September 2001 statement of the 
case the RO informed the veteran of the regulatory 
requirements for establishing service connection.  In 
addition, since the initiation of his claim for service 
connection the veteran has presented evidence and arguments 
in support of his contention that service connection was 
warranted, not regarding whether the claim was well grounded.  
The Board finds, therefore, that it may consider the 
substantive merits of the claim for service connection 
without prejudice to the veteran.  See Sutton v. Brown, 9 
Vet. App. 553 (1996).

The medical evidence shows that the veteran's psychiatric 
symptoms have been diagnosed as a panic disorder.  His claim 
is, therefore, supported by medical evidence of a current 
disability.  The service medical records are, however, silent 
for any complaints or clinical findings pertaining to a 
psychiatric disorder, and the veteran does not claim 
otherwise.  In addition, none of the lay or medical evidence 
indicates that the panic disorder, which was diagnosed in 
April 1999, had its onset during active service or is 
otherwise related to an in-service disease or injury.  
According to the medical evidence, the stress causing the 
symptoms was attributed to the veteran's employment.  The 
Board finds, therefore, that service connection for the panic 
disorder based on direct service connection is not warranted.  
Hickson, 
12 Vet. App. at 253.

The veteran's discharge certificate shows that he 
participated in Operation Desert Shield/Storm from December 
1990 to May 1991.  He is, therefore, entitled to 
consideration of his claim in accordance with the law and 
regulation pertaining to the presumption of service 
connection for veteran's of the Persian Gulf War.  That 
regulation indicates, however, that compensation is not 
payable based on the presumptive provisions if by history, 
physical examination, and laboratory tests the disability can 
be attributed to any known clinical diagnosis.  The VA 
treatment records show that the veteran's complaint of panic 
attacks has been diagnosed as a panic disorder.  Because his 
symptoms have been attributed to an established psychiatric 
diagnosis, service connection may not be granted based on the 
presumptive provisions pertaining to veterans of the Persian 
Gulf War.  See 
VAOPGCPREC 08-98.

For the reasons shown above the Board has determined that the 
preponderance of the evidence is against the claim of 
entitlement to service connection for a disability manifested 
by panic attacks.

The Board notes that on December 27, 2001, the President 
signed into law the Veterans Education and Benefits Expansion 
Act of 2001, Public Law 107-103, 
115 Stat. 976 (2001).  That statute expands the definition of 
disabilities for which service connection can be 
presumptively granted for veteran's of the Persian Gulf War 
to include a "medically unexplainable chronic multisymptom 
illness defined by a cluster of signs or symptoms."  The 
veteran's psychiatric impairment has been given a diagnosis 
pursuant to the Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition (DSM-IV), and does not constitute a 
collection of unexplained symptoms.  38 C.F.R. § 4.130.  
Delaying adjudication of his claim pending the publication of 
regulations implementing the new statute is not, therefore, 
appropriate.


ORDER

The claim of entitlement to service connection for a 
disability manifested by panic attacks is denied.


REMAND

The veteran is also claiming entitlement to service 
connection for disabilities manifested by headaches, memory 
loss, and fatigue, including chronic fatigue syndrome, as 
undiagnosed illnesses related to service in the Persian Gulf 
War.  In denying service connection for the claimed 
disabilities in July 2000 the RO determined that the claims 
were not well grounded, without fulfilling VA's duty to 
assist the veteran in developing the evidence in support of 
the claims as required by the VCAA.

A remand in this case is required for compliance with the 
duty to assist provisions contained in the new law.  In 
addition, because the RO has not yet adjudicated the 
substantive merits of the claims for service connection, it 
would be potentially prejudicial to the veteran if the Board 
were to proceed to issue a decision at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

As previously stated, the VA treatment records in file 
indicate that the veteran was given a Persian Gulf War 
Registry examination late in 1997, the report of which is not 
in file.  The report of that examination is relevant to the 
claims on appeal, and should be considered prior to 
resolution of the claims.  In addition, the available medical 
evidence indicates that the veteran received regular 
treatment for chronic headaches, that a memory loss was shown 
during the May 1999 psychiatric examination, and that he 
complained of chronic fatigue.  He has not, however, been 
provided a VA examination to determine whether he objectively 
exhibits indications of chronic disability manifested by 
headaches, memory loss, or fatigue, including chronic fatigue 
syndrome, that are not by history, physical examination, and 
laboratory tests attributed to any known clinical diagnosis.

The veteran contends that the manifestations of his low back 
disorder warrant a rating in excess of 20 percent.  The 
available VA treatment records indicate that he received 
ongoing treatment for low back pain, but do not fully 
document the functional limitations due to the disability.  
The RO provided the veteran a VA orthopedic examination in 
January 2000, but the report of that examination does not 
show all of the functional limitations caused by the low back 
disorder.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
Board finds, therefore, that an additional examination is 
required.  See Floyd v. Brown, 9 Vet. App. 88 (1996), appeal 
dis'd per curiam, 9 Vet. App. 253 (1996) (the duty to assist 
requires a thorough and contemporaneous medical examination 
that is sufficient to ascertain the current level of 
disability).

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in the new law and regulations 
are satisfied.  Duty to Assist, 66 Fed. 
Reg. 45620 (Aug. 29, 2001) (to be codified 
at 38 C.F.R. § 3.159).

2.  The RO should obtain the names and 
addresses of all medical care providers, 
inpatient and outpatient, VA and private, 
who treated the veteran for any of the 
claimed disorders since his separation 
from service.  After securing any 
necessary release, the RO should obtain 
copies of such records that are not in 
file.  Specifically, the RO should obtain 
the records of treatment from the VA 
medical center (MC), including the report 
of the Persian Gulf War Registry 
examination that was conducted late in 
1997.

3.  After the development requested above 
has been completed to the extent possible, 
the RO should provide the veteran a VA 
medical examination in order to determine 
the etiology of his complaints of 
headaches, memory loss, and fatigue.  If 
the medical examiner determines that any 
other examination, such as psychiatric or 
neurologic, is required to provide the 
requested information, that examination 
should also be provided to the veteran.  
The claims file and a copy of this remand 
should be made available to and be 
reviewed by the examiner in conjunction 
with the examination, and its receipt and 
review should be acknowledged in the 
examination report.  The examination 
should include any diagnostic tests or 
studies that are deemed necessary for an 
accurate assessment, and the examiner 
should review the results of any testing 
prior to completion of the report.

The examiner should conduct a thorough 
medical examination and, based on the 
results of the examination and review of 
the relevant medical evidence, provide a 
diagnosis for any pathology found and 
provide an opinion on the etiology of that 
pathology.  Specifically, the examiner 
should state whether the veteran's 
complaints of headaches, memory loss, or 
fatigue are due to known medical or 
psychiatric diagnoses, and whether the 
veteran otherwise exhibits any observable 
signs or symptoms of chronic disability 
that is attributed to an undiagnosed 
illness arising from service in the 
Persian Gulf War.  The examiner should 
provide the complete rationale for his/her 
opinion.

4.  The RO should afford the veteran a VA 
orthopedic examination to determine the 
nature and severity of his low back 
disability.  The claims file and a copy 
of this remand should be made available 
to and be reviewed by the examiner in 
conjunction with the examination, and its 
receipt and review should be acknowledged 
in the examination report.  The 
examination should include any diagnostic 
tests or studies, including X-ray 
studies, that are deemed necessary for an 
accurate assessment, and the examiner 
should review the results of any testing 
prior to completion of the report.

The examiner should conduct a thorough 
orthopedic examination of the back and 
provide a diagnosis of any pathology 
found.  In examining the back the 
examiner should be asked to specify 
whether the examination revealed any 
evidence of sciatic neuropathy, with 
characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other 
neurologic findings appropriate to the 
site of the diseased disc.  If a 
neurologic examination is needed in order 
to make this determination, that 
examination, including any relevant 
diagnostic testing, should be conducted.  
The examiner should also determine the 
range of motion of the lumbosacral spine, 
including the specific limitation of 
motion due to pain, and state the normal 
range of motion for the spine.

The examiner should also be asked to 
specify whether the examination revealed 
any evidence of muscle spasm, loss of 
lateral spine motion in the standing 
position, listing of the spine to one 
side, positive or negative Goldthwaite's 
sign, limitation of forward bending in 
the standing position, osteoarthritic 
changes or narrowing or irregularity of 
joint spaces, or any abnormal mobility on 
forced motion.

The examiner should also describe any 
functional loss pertaining to the low 
back, including the inability to perform 
normal working movements of the back with 
normal excursion, strength, speed, 
coordination, and endurance.  The 
examiner should also be asked to evaluate 
any functional loss due to pain or 
weakness, and to document all objective 
evidence of those symptoms.  In addition, 
the examiner should provide an opinion on 
the degree of any functional loss that is 
likely to result from a flare-up of 
symptoms or on extended use and not limit 
his/her evaluation of disability to a 
point in time when the symptoms are 
quiescent.  The examiner should also 
document, to the extent possible, the 
frequency and duration of exacerbations 
of symptoms.  The examiner should also 
provide an opinion on whether the 
veteran's complaints of pain and any 
demonstrated limitation of motion are 
supported by the objective evidence of 
back pathology.

5.  The RO should then review the claims 
file to ensure that all of the required 
notices have been sent to the veteran, 
that all available evidence designated by 
the veteran has been obtained, and that 
the veteran has been notified of any 
evidence that could not be obtained.  The 
RO should also ensure that all of the 
above requested development has been 
completed.  In particular, the RO should 
ensure that the requested examinations 
and opinions are in compliance with the 
directives of this remand and, if they 
are not, the RO should take corrective 
action.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

6.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should adjudicate the substantive merits 
of the claims for service connection for 
headaches, memory loss, and fatigue.  In 
adjudicating those claims the RO should 
consider the change in the law brought 
about by the Veterans Education and 
Benefits Expansion Act of 2001, Public 
Law 107-103, 115 Stat. 976 (2001), which 
will become effective March 1, 2002.

The RO should also re-adjudicate the 
issue of entitlement to a disability 
rating in excess of 20 percent for the 
low back disorder.  If any benefit sought 
on appeal remains denied, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
that contains notice of all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

 



